Citation Nr: 0518670	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967 and from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in November 2003 
and December 2004.  Each time it was remanded for additional 
development.  The requested development has been completed.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected PTSD, from 30 to 70 
percent disabling by an August 2004 rating decision.  Because 
he continues to disagree with the current rating assigned, 
the claim of an increased rating above 70 percent for this 
disability remains at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).  The 70 
percent rating was effective from November 5, 1999, the 
effective date for the grant of service connection for the 
veteran's disability.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
symptoms such as insomnia, anxiety, depression, difficulty in 
adapting to stressful circumstances including work, and 
impaired impulse control; his symptoms result in occupational 
and social impairment in most areas, including work, family 
relations, and mood.


CONCLUSION OF LAW

The criteria for a disability rating greater than 70 percent 
for PTSD have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, VA is not require to provided notice of the 
information and evidence necessary to substantiate the issue 
of entitlement to an initial compensable disability rating 
for PTSD because that issue was first raised in the veteran's 
June 2001 notice of disagreement (NOD).  See VAOPGCPREC 8-
2003 (Dec. 22, 2003); see also 38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2004) (precedent opinions of the 
General Counsel are binding on the Board).  The NOD pertained 
to a rating decision on the veteran's claim of entitlement to 
service connection for PTSD.  Notice of the information and 
evidence necessary to substantiate that claim was provided to 
the veteran in a February 23, 2001 letter from the RO.  
Because the issue of a higher initial rating is a 
"downstream element" of the veteran's claim of entitlement 
to service connection for PTSD, VA need not provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.  Further, the 
February 23, 2001 letter informed the veteran about the 
information and evidence that VA would seek to provide, 
informed the veteran about the information and evidence he 
was expected to provide, and otherwise fully notified the 
veteran of the need to give to VA any evidence pertaining to 
his case.  See 38 U.S.C. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Additionally, the Board notes that VA did, on May 11, 2004, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for a higher 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in March 
2001 and June 2004 to evaluate the severity of his service-
connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
complied with the instructions contained in the November 2003 
and December 2004 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from April 1999 to March 2005, reports of VA 
examinations of the veteran in March 2001 and June 2004, and 
the contentions by the veteran and his representative.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence obtained or submitted in 
this case.  The Board will summarize the relevant evidence 
where appropriate, and the Board's discussion below will 
focus on what the evidence shows or fails to show with regard 
to the veteran's claim.

The veteran has disagreed with the original disability rating 
assigned for his service-connected PTSD.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In an August 2004 Supplemental Statement of the Case (SSOC) 
provided to the veteran, VA evaluated all the evidence of 
record in determining the proper evaluation for the veteran's 
service-connected disability.  VA did not limit its 
consideration to only the recent medical evidence of record 
and did not, therefore, violate the principle of Fenderson.  
Indeed, at that time, VA increased the veteran's disability 
rating for his PTSD from 30 to 70 percent effective from the 
date of the grant of service connection.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  VA complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Since the effective date of the grant of service connection, 
the veteran's service-connected PTSD has been evaluated as 70 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The medical evidence shows that the veteran has been assigned 
Global Assessment of Functioning scores ranging from 47 to 52 
based upon his impairment from PTSD.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The reports of VA examinations and outpatient treatment of 
the veteran show that the veteran's symptoms of his PTSD have 
been consistent since the effective date of the grant of 
service connection for that disability.  Since the effective 
date of the grant of service connection, the veteran's PTSD 
has been manifested by symptoms such as insomnia, anxiety, 
depression, difficulty in adapting to stressful circumstances 
including work, and impaired impulse control.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of no more 
than a 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are his 
difficulty adapting to stressful circumstances including work 
and his impaired impulse control demonstrated by episodes of 
unprovoked irritability with periods of violence.  As 
reflected by the GAF scores assigned to the veteran, the 
veteran's symptoms result in occupational and social 
impairment in most areas, including work, family relations, 
and mood.  The veteran is socially withdrawn.  He has no 
friends and no social activities.  He is isolated at work.  
The 70 percent disability rating is consistent with GAF 
scores from 41 to 50, as the veteran's predominantly have 
been.

The preponderance of the evidence is against the assignment 
of a disability rating greater than 70 percent for the 
veteran's PTSD for any period since the effective date of the 
grant of service connection.  The veteran has not met any of 
the criteria for a rating higher than 70 percent.  For 
example, there is no recent evidence in the record of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
ability to perform activities of daily living; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  The veteran's 
judgment has been described as intact, and his insight has 
been described as "good" and "apparent".  He has 
demonstrated appropriate grooming and hygiene.  He has been 
appropriately oriented.  His memory has been at least fair.  
His speech has been normal.  His thought processes have been 
logical and coherent.  He has been married for more than 20 
years.  Although the veteran has been involved in episodes of 
violence, there is not a persistent danger of hurting himself 
or others.  These episodes result from his impaired impulse 
control.  He has generally denied suicidal or homicidal 
ideation and has never had plans of suicide or homicide.  
Although two VA physicians-the veteran's treating physician 
and the examiner who conducted the June 2004 VA review 
examination for PTSD-have opined that the veteran should not 
continue to work due to the possibility of him having more 
"unpleasant confrontations" with his co-workers, the 
evidence of record shows that the veteran continues to be 
employed.  A February 2005 VA outpatient treatment note, the 
most recent evidence of mental health treatment of the 
veteran contained in the record, indicates that the veteran 
was still planning his retirement but that his employment 
continued.  Thus, the veteran has been able to maintain his 
current employment.  

In order to evaluate the veteran's PTSD as 100 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating.  The 
veteran fails to gain the next higher rating in this case 
because the evidence, including the medical evidence, fails 
to establish symptoms of PTSD resulting in total occupational 
and social impairment.  He has not exhibited gross impairment 
of thought processes or communication.  He does not evidence 
persistent delusions or hallucinations.  His behavior is not 
grossly inappropriate.  It has been shown that he has 
problems with impulsivity and this is the reason given for 
many of his problems at work.  The overall effect of the 
veteran's symptoms of PTSD more nearly approximates the 
criteria for a disability rating of 70 percent.  Therefore, a 
higher rating is not warranted.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, for the reasons discussed above, the 
objective medical evidence did not create a reasonable doubt 
regarding the level of his disability from PTSD.  As such, 
the preponderance of the evidence is against an increased 
rating for the veteran's service-connected PTSD at any time 
since the effective date of the initial grant of service 
connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any periods of hospitalization for his 
service-connected PTSD.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for PTSD, at any time since the effective date of the grant 
of service connection, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


